Case: 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 1 of 25. PagelD #: 9

EXHIBIT B
SUMMONS IN A Gat: Action -O668R POPCOMMON PS. BAS CU YAHGCAICOUN EY JUSTUCEDCENTER

 

 

 

 

 

 

 

 

 

CASE NO, SUMMONS NO.
CV20941138 D1 CM 43186015
DEVAN BROWN PLAINTIFF
vs
INDUSTRIAL FIRST, INC., ET AL DEFENDANT

 

 

 

INDUSTRIAL FIRST INC.
25840 MILES RD
BEDFORD HEIGHTS OH 44128

 

 

Said answer is required to.be served on:

Plantiff's Attorney

 

BRIAN D SPITZ
25200 CHAGRIN BOULEVARD, SUITE 200

BEACHWOOD, OH 44122-0000

 

Case has been assigned to Judge:

 

MAUREEN CLANCY
Do not contact judge. Judge's name is given for
attorney's reference only.

 

 

 

 

DATE SENT

NAILAH K. BYRD
Clerk. of the Court of Common Pleas

 
 

&

CLEVELAND, OHIO 44113
Rule 4 (B) Ohio

Rules of Civil
Procedure

SUMMONS

You have beén named defendant in a.sums
complaint (copy attached hereto) filed in Cuyahoga
County Court of Common Pleas, Cuyahoga County
Justice Center, Cleveland, Ohio 44113, by the
plaintiff named herein.

You are hereby summoned and required to ariswer
the complaint within 28 days after service of this
summons upon you, exclusive of the day. of service.

Said answer is required to be served on Plaintiff's
Attorticy (Address denoted by arrow at left.)

Your answer must also be filed with the court
within 3 days after service of said answer on
plaintiff's attorney.

If you fail to do so, judgment by default will be
rendered against you for the relief demanded in the
complaint.

 

 

 

Dec 10, 2020 By

 

CMSN130

COMPLAINT FILED 12/09/2020

Deputy

AEC AA
SUMMONS IN A CRALACTION CCORRP OF COMMON-PL EAS Cu PTOCALCGUN FY JUSISEE CENTER

 

 

 

 

 

 

 

 

 

CASE NO. SUMMONS NO.
CV20941138 D1 CM 43186016
DEVAN BROWN PLAINTIFF
vs
INDUSTRIAL FIRST, INC., ET AL DEFENDANT

 

 

 

INDUSTRIAL FIRST INC.

C/O BRUCE L. WATERHOUSE, JR.
25 W PROSPECT AVE STE 1400
CLEVELAND OH 44115-0000

 

 

Said answer is required to be served on:

we

Plantiff's Attorney

 

BRIAN D SPITZ
25200 CHAGRIN BOULBVARD, SUITE 200

BEACHWOOD, OH 44122-0000

 

Case has been assigned to Judge:

 

MAUREEN CLANCY
Do not contact judge. Judge's: name is given for
attorney's reference only.

 

 

 

 

DATE SENT
Dec 10, 2020 By.

NAILAH. K. BYRD
Clerk.of the Court of Common Pleas

 

CLEVELAND, OHIO 44113
Rule 4 (B) Ohio

Rules of Civil
Procedure

SUMMONS

You have been named defendant in a. sums
complaint (copy attached hereto) filed in Cuyahoga
County Court of Common Pleas, Cuyahoga County
Justice Center, Cleveland, Ohio 44113, by the ,
plaintiff named herein.

You are hereby summoned and required to answer
the complaint within 28 days after service of this -
summons upon you, exclusive of the day of service,

Said answer is required to he'served on Plaintiff's
Attorney (Address denoted by arrow at left.)

Your answer must also be filed with the court
within 3 days after service of said answer on
plaintiff's attorney.

If you fail to do so, judgment by default will be
rendered against you for the relief demanded in the
complaint.

 

 

 

 

CMSNI30

COMPLAINT FILED 12/09/2020

‘Deputy

AUN ETA
SUMMONS IN A CRALACTION CCORRPOF COMMON PLEAS CUYATOGA COTY JUSHELCENTER

 

 

 

 

 

 

 

 

 

 

 

 

CASE NO, SUMMONS NO.
€V20941138 D2 CM 43186017
DEVAN BROWN PLAINTIFF
vs

INDUSTRIAL FIRST, INC., ET AL DEPENDANT
KIRK WARREN
C/O INDUSTRIAL FIRST, INC.
25840 MILES. RD
BEDFORD HEIGHTS OH 44128

 

 

Said answer is required to:be served on:

Plantiff's Attorney

 

BRIAN D SPITZ
25200 CHAGRIN BOULEVARD, SUITE 200

BEACHWOOD, OH 44122-0000

 

Case lias been assigned to Judge:

 

MAUREEN CLANCY
Do not contact judge. Judge's name is given for
attorney's reference only.

 

 

 

 

DATE SENT
Dec 10, 2020 By.

NAILAH K. BYRD
Clerk of the Court of Common Pleas

  

&

CLEVELAND, OHIO 44113
Rule 4 (B) Ohio

Rules of Civil
Procedure

SUMMONS

You-have been named défendant in a.sums
complaint (eopy attached hereto) filed in Cuyahoga
County Court of Common Pleas, Cuyahoga County
Justice Center, Cleveland, Ohio 44113, by the.
plaintiff named herein.

You.are hereby summoned and required to answer
the complaint. within 28 days after service of this
summons upon you, exclusive of the day of service.

Said answer is required to be served on Plaintiff's
Attorney (Address denoted by arrow at left.)

‘Your answer must also be filed with the court
within 3 days after service of said:answer on
plaintiff's: attorney.

Ifyou fail to do so, judgment by default will bé
rendered against you for the relief demanded in the
complaint.

 

 

 

 

CMSN130

COMPLAINT FILED 12/09/2020

Deputy
SUMMONS IN A CRAL: ACTION CCBBREOE COMMON PLEA CUP MTOGA CONEY JUSTICE CENTER

 

 

 

 

 

 

 

 

 

 

 

 

CLEVELAND, OHIO 44113
CASE NO. SUMMONS NO.
CV20941138 D3 CM 43186018 Rule 4 (B) Ohio
Rules of Civil
Procedure
DEVAN BROWN PLAINTIFE
vs SUMMONS
INDUSTRIAL FIRST, INC., ET AL DEFENDANT
CRAIG ZACKARY You. have been named defendant in a.sums
C/O INDUSTRIAL FIRST, INC. complaint (copy attached hereto) filed in: Cuyahoga
25840 MILES RD County Court of Common Pleas, Cuyahoga County
BEDFORD HEIGHTS OH 44128 Justice Center, Cleveland; Ohio 44113, by the
plaintiff named herein.

 

 

Said answer is required to.be served on:

Plantiff's Attorney

 

BRIAN D SPITZ
25200 CHAGRIN BOULEVARD, SUITE 200

BEACHWOOD, OH 44122-0000

 

Case has been assigned to Judge:

 

MAUREEN CLANCY
Do not contact judge. Judge's name is given for
attorney's reference only.

 

 

 

CMSN130

DATE SENT
Dec 10, 2020 By.

You are hereby summoned and required to answer
the complaint. within 28 days after service of this
summoens-upon you, exclusive of the day of service.

Said answer is required to be'served on Plaintiff's
Attorney (Address denoted by arrow at-_left.)

Your answer must also be filed with the court
within 3 days after service of said answer on
plaintiff's. attorney.

If you fail to do so, judgment by default will be
rendered against you for the relief demanded in the
complaint.

NAILAH K. BYRD
Clerk of the Court of Commiori Pleas

   

&

 

COMPLAINT FILED. 12/09/2020

‘Deputy
Case: 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 6 of 25. PagelD #: 14

 

NAILAH K. BYRD

CUYAHOGA COUNTY CLERK OF COURTS
1200 Ontario Street
Cleveland, Ohio 44113

Court of Common Pleas

New Case Electronically Filed: COMPLAINT
December 9, 2020 16:19
By: DANIEL S. DUBOW 0095530
Confirmation Nbr. 2132791

DEVAN BROWN CV 20 941138

VS.
c

ee Judge: MAUREEN CLANCY
INDUSTRIAL FIRST, INC., ET AL

Pages Filed: 18

Electronically Filed 12/09/2020 16:19 / / CV 20 941138 / Confirmation Nbr. 2132791 / CLSLP
Case: 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 7 of 25. PagelD #: 15

Ws
rps:

. DU
:Qae x

wee ts

IN THE COURT OF COMMON PLEAS

CUYAHOGA COUNTY, OHIO
DEVAN BROWN ) CASE NO.
8116 Garfield Blvd, )
Garfield Heights, Ohio 44125 ) JUDGE:
)
Plaintiff, )
)
an “y, ) COMPLAINT FOR DAMAGES
wife ) AND REINSTATEMENT
INDUSTRIAL FIRST, INC. )
25840 Miles Rd . ) JURY DEMAND ENDORSED
Bedford Heights, Ohio 44128 ) HEREIN
Rr )
a. wuerve also: )
_. Industrial First, Inc. )
_ ¢/o Bruce L. Waterhouse, Jr. )
“* 25 W Prospect Ave Ste 1400 )
Cleveland, Ohio 44115 )
)
-and- )
)
KIRK WARREN )
c/o Industrial First, Inc. )
25840 Miles Rd )
Bedford Heights, Ohio 44128 )
Bro: )
~ " -and- )
)
CRAIG ZACKARY )
c/o Industrial First, Inc. )
ce: 25840 Miles Rd )
1+. Bedford Heights, Ohio 44128 )
, )
Defendants. )

Plaintiff, Devan Brown, by and through undersigned counsel, as his Complaint against
the Defendants, states and avers the following:
PARTIES AND VENUE

1. Brown is a resident of the city of Garfield Heights, county of Cuyahoga, State of Ohio.

a. (ee
The Employee's Attorney.™ , al

Electronically Fi

 
Tt

Etec
The upon:
13° Venue is proper pursuant to Civ. R. 3(C)(3)&(6).

Electronically Flee tliat 2°" Vein mm

The Employee’ 's Attorney.™

Warran made and/or participated in the adverse actions asserted herein.

Case: 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 8 of 25. PagelD #: 16

RAT ae:
Nfs
Ne

. Industrial First, Inc. is.a domestic corporation with its principal place of business located in

Ohio at 25840 Miles Rd, Bedford Heights, Ohio 44128.

. Warren is a resident of the state of Ohio.

. Warren was at all times hereinafter mentioned, an individual who was a manager and/or

supervisor at Industrial First who acted directly or indirectly in the interest of Industrial First.

. Warren was at all times hereinafter mentioned an employer within the meaning of R.C.

. 5,41 12.01 et seq.

.'Zackary is a resident of the state of Ohio.

. Zackary was at all times hereinafter mentioned, an individual who was a manager and/or

supervisor at Industrial First who acted directly or indirectly in the interest of Industrial First.

. Zackary was at all times hereinafter mentioned an employer within the meaning of R.C.

§ 4112.01 ef seq.

10. Zackary made and/or participated in the adverse actions asserted herein.
ll : Ys of the material events alleged in this Complaint occurred in Cuyahoga County.

12, Therefore, personal jurisdiction is proper over Defendants pursuant to R.C. § 2307. 7-382(A 1)

cand (4). | Me

14. This Court is a court of general jurisdiction over the claims presented herein, including all

‘subject matters of this Complaint.

FACTS

 

15. Brown is a former employee of Defendants.

16. Industrial First hired Brown in 2009 as a Sheet Metal Worker.

Py ige ot

= vind
Case: 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 9 of 25. PagelD #: 17

J .

17. Industrial First promoted Brown to journeyman in 2012.
i - 18, Brown often performed work as a foreman since 2012.
19. Brown is African-Ameri can.
20. Brown was the only African-American Foreman employed by Defendants.
21, Defendants paid Brown less than his Caucasian Foreman coworkers.
22. Defendants paid Brown an hourly rate of approximately $ 37 per hour.
23. Upon information and belief, Defendants paid similarly situated Caucasian employees an

: hourly rate of approximately $ 40 per hour for performing foreman work, but-did not pay

: Brwon this rate when he did the same.
‘Gale

” 24: Defendants paid Brown a lower hourly rate than his similarly situated co-workers due to his

_ Fae.
25, For all material allegations made herein, Industrial First employed Kirk Warren as Brown’s
_ direct supervisor.
26. At. all times, material herein, Warren had the power to hire, fire, and/or discipline
Defendants’ employees.
27. Warren is Caucasian.

Elect 28,,For- all material allegations made herein, Industrial First employed Craig Zackary as e:

on

The phere. iL

Foreman.. ee
"29. For all material allegations made herein, Zackary was acting in the course and scope of his
émployment at Industrial First.
30. At all times, material herein, Zackary had the power to hire, fire, and/or discipline
Defendants’ employees. |

31. Zackary is Caucasian.

Electronically Flledgig/09/2iigGailiailileiiericaddiidabbean 32°" Wapedia bial —— ummm

The Employee's Attorney.™

Chi

 

f oo :

 
Case: 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 10 of 25. PagelD #: 18

32, In June of 2019, Zackary was assigned to assist Brown on a job in Kent, Ohio. (“June 2019

33, Upon arriving at the June 2019 Job, Zackary learned that he would be working under Brown.

34. Zackary became upset and walked off the job site after learning that he would have to work
under Brown for the June 2019 Job. (“June 2019 Job Incident”)

35. The June 2019 Job Incident occurred because Zackary did not want to work under an
African-American Foreman.

36. Following the June 2019 Job Incident, Zackary began openly discriminating against Brown

because of his race.

The

37! Packery discriminated against Brown on multiple occasions throughout August of 2o1b.
: (‘Discrimination Incidents”) 7
38, “he Discrimination Incidents included Zackary sending racist text messages in the crew’s
group chat.
39. The Discrimination Incidents included Zackary purposely failing to tell Brown that he was
scheduled to work overtime.
40, Missing scheduled overtime hours could result in discipline, up to and including termination
cies, Of employment.
The inloys: , |

 

Al, | Missing scheduled overtime hours resulted in Brown sustaining compensatory damages. Ee
42, The Discrimination Incidents included Zackary forcing Brown to split overtime with Kerrie
HL
43, Splitting overtime hours with other employees resulted in Brown sustaining compensatory
damages.

44, At all times material herein, K. Hill was employed as Brown’s apprentice.

Electronically. Fle dqiey 0° / iad iat aRiiihiabiee "72107 iaieiidataietidaiialaiaiemes — mmm
The Employee's Attorney.™
pyle. mou

 

2 biree
Case; 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 11 of 25. PagelD #: 19

45. The Discrimination Incidents included Zackary allowing Mitch Last Name Unknown and
Mike Savidge to work un-split overtime.

46. Mike Sherman is Caucasian.

47, Mike Savidge is Caucasian.

48, Ayal times material hérein, Defendants employed Sherman and Savidge as laborers.

49. The Discrimination Incidents included Zackary ensuring that if lay-offs were necessary,
Brown and K. Hill would be the first to be laid off.

50. Zackary told Brown that he would have to rotate hours with another employee, while
Sherman and Savidge would retain their normal hours.

51. For all material allegations herein, Defendants employed Jason Hill as the Office Supervisor.

52. At all times, material herein, J. Hill had the power to hire and fire Defendants employees. (

53 Oi or around August 27, 2019, Brown reported the Discrimination Incidents to J. Hill:.

_ (Complaints to Hill”):

54, The Complaints to Hill included text messages sent from Brown to Hill complaining of the
Discrimination Incidents.

55. On or around August 27, 2019, Brown reported the Discrimination Incidents to Warren.
(‘Complaints to Warren”)

56. Industrial First has a policy to investigate complaints of unlawful discrimination. |

57. an investigation should include interviewing the complainant.

58. AS investigation should include interviewing the subject of the complaint.

59) ‘Aivinvesti gation should include interviewing the subject of the reported discrimination.

60. {An investigation should include interviewing witnesses to the reported discrimination.

61. An investigation should include getting a written statement from the complainant.

Electronically File gig! 09/ Sih 78 2ti°" Wapedia poem

The Employee's Attorney.™

 

de

Ls. . Coe
Case.. 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 12 of 25. PagelD #: 20
OE .

62.

63.

7 4

An investigation should include getting a written statement from the subject of the complaint.
An investigation should include getting a written statement from the subject of the reported

discrimination.

. fn. response to Brown’s Complaints to Warren and Complaints to J. Hill, Defendants did not
BME poteb. Q

interview Brown,

iat

: oe

65,

-AYTS

66.

67.

oe

In response to Brown’s Complaints to Warren and Complaints to J. Hill, Defendants did not

interview Zackary.

In response to Brown’s Complaints to Warren and Complaints to J. Hill, Defendants did not

interview witnesses.

In response to Brown’s Complaints to Warren and Complaints to J. Hill,, Defendants did not

get a written statement from Brown.

68.

Mden .
in Fesponse to Brown’s Complaints to Warren and Complaints to J. Hill, Defendants did not
WE we :

on
. get a written statement from Zackary.

69.

70.

72.
L Mike

73,

Electronically Filey! 09 ia faiiaillaiaidddiaiia C0" Wageiiiictiildlaiieieeees meme

The Employee's Attorney.™

In. response to Brown’s Complaints to Warren and Complaints to J. Hill, Defendants did not
get a written statement from witnesses.

Defendants did not investigate Brown’s Complaints to Warren and Complaints to J. Hill.

~Zackary was not given a verbal warning as a result of his discriminatory actions towards

Brown.

Zackary was not given a written warning as a result of his discriminatory actions towards

   

Zackaty’s employment at Industrial First was not suspended as a result of his

discriminatory actions toward Brown.

 
Cage: 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 13 of 25. PagelD #: 21

cee

74, Zackary’s employment at Industrial First was not terminated as a result of his
discriminatory actions towards Brown.
75. By not disciplining Zackary at all based on the Complaints to Warren and Complaints to J.
Hill, Defendants ratified Zackary’s conduct.
76. By, 0! disciplining Zackary at all based on the Complaints to Warren and Complaints to J
. pil, Defendants allowed Zackary’s conduct to continue. | :
77. Onor around October 11, 2019, Brown was struck by a school bus. (“Bus Accident”)
78. As a result of the Bus Accident, Brown suffers from a limited range of motion in his back
and a great deal of pain. (“Back Injury”)
79. As a result of Brown’s Back Injury, Brown’s doctor advised Brown that if he were to return
to work, that he should only work light duty.
80. Brown’s Back Injury is a serious health condition.
81. Brown’s Back Injury substantially limits one or more of his major life activities. ey oi
82. Brown has a record of his Back Injury. |
83. Brown is disabled.
84. As a result of his Back Injury, Brown is and was considered disabled within the meaning of
z. R.C. § 4112.01(A)(13):
85. Brown provided Defendants a doctor’s note showing that he was to be placed on light duty.
86. Defendants became aware of Brown’s Back Injury.
87. In the alternative, Defendants perceived Brown as being disabled.
88. i ‘the alternative, Defendants perceived that Brown’s medical condition constituted 4

tice

- physical impairment.

Electronically File ya/ 9g 7°" iittala — 5 mmm

The Employee's Attorney.™

 
Electronically Filedgigt/0° ii iabiiailialellellaaielidibiidaidags "92\0N Waimidieilliiailalailahieme mmm

The Employee's Attorney.™

Case: 4:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 14 of 25. PagelD #: 22

ea ue
En €

. Each cen 5
89, Despite this actual or perceived disabling condition, Brown was still able to perform the
essential functions of his job.
90. In order to continue performing the essential functions of his job after the Bus Accident,
Brown required physical therapy.

91. In order to continue performing the essential functions of his job after the Bus Accident,

, Brown required other medical treatment. ve
ein OSE
92. Following the Bus Accident, Brown requested accommodations from Defendants.

. (Accommodation Requests”)

93. The Accommodation Requests included time off from work to visit his doctor.

94, The Accommodation Requests included time off from work to go to physical therapy.

95. The Accommodation Requests included a request for light duty.

96. Brown’s Accommodation Requests were reasonable.

97. Brown’s Accommodation Requests did not cause an undue hardship on Defendants.

98:.Defendants did not determine if Brown’s Accommodation Requests would cause an undue

hardship.

99. Defendants have no contemporaneously created documents reflecting any effort to determine
. if, Brown’s Accommodation Requests would cause an undue hardship.

100: After the Accommodation Requests, no one at Industrial First engaged in an interactive

process to find a reasonable accommodation for Brown’s disability.
101, Defendants violated R.C. § 4112.01 et seg. when no one at Industrial First engaged in an

interactive process to find a reasonable accommodation for Brown’s disability.
I

102} After Brown’s Accommodation Requests, Defendants began reprimanding Brown for

¢

rn a . bas
having to miss time to receive treatment for his disability.

1
4

 
4 ™
ay

Electronically File dulat/ °° clietiiliaieatedeiilideetinidaa"°ropt'on iinet a
The Employee's Attorney.™

«113;,

Case: 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 15 of 25. PagelD #: 23

4S. .
Le

Ge An! / . oS
vet

103. .. Upon information and belief, Zackary became upset with Brown missing work as & result of
_ Brown! s Back Injury.. |

104 To the extent Brown had missed work, such absences should have been covered by The
Family Medical Leave Act because they were connected to Brown’s serious health

s condition.
105. All times, material herein, Industrial First had 50 or more employees in 20 or more
i -workweeks in the current or preceding calendar year.
106: ALL times, material herein, Industrial First employed 50 or more employees within 75 miles
3 of its of the location where it employed Brown.

107s of October 1, 2019, Brown worked for Industrial First for at least 12 months.

108. As of October 1, 2019, Brown had at least 1,250 hours of service for Industrial First during
the 12-month period prior to October 1, 2019.

109. Industrial First is a covered employer, pursuant to the FMLA.

110, As of Brown’s Back Injury, Brown was eligible for protected FMLA leave.

11 LiAs a result of Brown’s Back Injury, Brown was entitled to use FMLA leave.

112! thdustrial First never informed Brown of his rights under the FMLA.

  
    

PMG

“Under the FMLA.

114.In October of 2019, Zackary intentionally sent Brown to a job site that would not have been
. light duty work. (“October Job”)

115. When Zackary instructed Brown to work the October Job, it was when Brown was still

under doctor’s orders to work light duty.
OB

 

Industrial First never provided Brown with a notice of eligibility regarding Brown’s righis’ Pe .
Case: 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 16 of 25. PagelD #: 24

: ie :

ye

116. When Zackary instructed Brown to work the October Job, Zackary knew that Brown “e
> still under doctor’s orders to work light duty.
117. Brown still tried to complete as much work as he could for the October Job even though he
suffered from the Back Injury.
118, Zackary sent Brown to the October Job because Zackary believed Brown would not be able
to make it to the October Job due to Brown’s Back Injury.
119. Zackary sent Brown to the October Job in retaliation for making protected complaints
id, tegarding discrimination.

. HQ, On October 27, 2019, Zackary complained to Warren, alleging that Brown messed up oe

as

The

~ October Job. (“Zackary’ s False Accusations”)

12]. In Zackary’s False Accusations, Zackary told Warren that Warren either had to fire Brown
a or Zackary would quit. (“Zackary’s Ultimatum”) |

122. Zackary’s Ulimatum was based on Brown making complaints that Zackary discriminated
. against Brown on the basis of his race.

123. Zackary’s Ultimatum was based on Brown’s disability.

124, Alternatively, Zackary’s Ultimatum was based on Brown’s perceived disability.

Feet 125;‘Zackary’s Ulimatum interfered with Brown’s FMLA rights as Brown’s absences from works

The phe: foe

"should have been covered by FMLA leave.

 

126. On October 28, 2019, Defendants terminated Brown.

127, Defendants terminated Brown based on Zackary’s Uitimatum.

128. Defendants terminated Brown in order to retain a Caucasian employee.
129. ‘Defendants terminated Brown’s employment because of his race.

130. Defendants terminated Brown’s employment because of his disability.

Electronically File gg 09 ida 7607 Nineties
The Emplayee’s Attorney.™

 

4 JB
Case: 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 17 of 25. PagelD #: 25

131, Altematively, Defendants terminated Brown’s employment because of a perceived
at - disability - ow

eh aa i

132. Defendants terminated Brown’s employment in retaliati on for making protected. complaints.

133. : Pigrendants termination of Brown’s employment interfered with his FMLA rights as his

absences should have been coverd by FMLA leave.
134. Upon information and belief, Defendants have a progressive disciplinary policy.
135. Defendants did not discipline Brown prior to terminating his employment.

136. Defendants violated their own progressive disciplinary policy when teriminating Brown’s

a employment.

Dies
+
t

* 137: ‘Upon information and belief, Defendants do not violate their own progressive spn
: policy when terminating the employment of non-African American employees.
138. Hpon information and belief, Defendants do not violate their own progressive disciplinary
- policy when terminating the employment of non disabled employees.

139. Upon information and belief, Defendants do not violate their own progressive disciplinary
policy when terminating the employment of individuals Defendants do not perceive to be
disabled.

eie.; [40,,Upon information and belief, Defendants do not violate their own progressive “isciplinany .

The wos .
~ policy when terminating the employment of individuals who have not made protected! Ke

 

complaints.

141, Defendants violated their own progressive disciplinary policy when terminating Brown’s
| employment because of his race.

142, Defendants violated their own progressive disciplinary policy when terminating Brown’s

employment because of his disability.

Electronically Filed 0° adil? 9'°" Nici mmm
The pee s Attorney.™

 

Pier oe, RO,
Case; 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 18 of 25. PagelD #: 26

143, Defendants violated their own progressive disciplinary policy when terminating Brown’s
employment because of a perceived disability.

| 144, Defendants violated their own progressive disciplinary policy when terminating Brown’s

9 employment in retaliation of Brown’s protected complaints. - :

145. Defendants violated their own progressive disciplinary policy when terminating Brown’s
; employment to interefere with Brown’s FMLA rights.

146. Defendants did not proffer a legitimate non-discriminatory reason for terminating Brown.

147. The above facts demonstrate that Defendants engaged in a pattern and practice of race

discrimination.

148. The above facts demonstrate that Defendants engaged in a pattern and practice of disability
“ fiscrimination. b
149. The above facts demonstrate that Defendants engaged in a pattern and practice of unlawful

- ftalition
150. The above facts demonstrate that Defendants engaged in a pattern and practice of unlawful
FMLA interference.
151. There was a causal connection between Brown’s race and Defendants’ termination of
fs _, Brown.
152. There was a causal connection between Brown’s disability and Defendants’ termination of
© Blown. ' ye ~

153. ‘AS a direct and proximate result of Defendants’ conduct, Brown suffered and will continue

ALT . . . . . . . -
s. to,suffer damages, including economic, emotional distress and physical sickness damages.

ais

Electronically Filedyjge/09/ etal il ataealenlieel tiaiaiaiattialaletel Fir StiON (linia Raila —— meee ae
The Employee's Attorney.™ a: Scat

ree UR .
Case: 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 19 of 25. PagelD #: 27

oa dele
ae De

COUN TI: DISABILITY DISCRIMINATION IN VIOLATION OF RC. § 4112.01 et seg.
. (Against All Defendants)

154. Brown restates each and every prior paragraph of this Complaint as if it were fully restated
herein.

155. Brown suffers from the Back Injuries.

156. Brown’s condition constituted a physical impairment.

157. Brown's condition substantially impaired one or more of his/her major life activities
| including working.

158. Brown is disabled.

159. In the alternative, Defendants perceived Brown as being disabled.

160. Defendants perceived Brown’s condition to substantially impair one or more of his major
a life activities including working.

16).

1,

Defendants treated Brown differently than other similarly-situated employees based on his
: disabling condition. | |

163, Defendants treated Brown differently than other similarly-situated employees based on his

perceived disabling condition.

163. On or about October 28, 2019, Defendants terminated Brown’s employment without just

rH

me “cause,
164. Defendants terminated Brown’s employment based his disability.
165. Defendants terminated Brown’s employment based his perceived disability.

ete beet s

166. Defendants violated R.C. § 4112.01 ef seq when it discharged Brown based on his

167. Defendant violated R.C. § 4112.01 ef seg. when it discharged Brown based on his perceived
disability.

Electronically Fl ° Aili 50
The Employee's Attorney.™

 
Case: 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 20 of 25. PagelD #: 28
C. ti nour oad

168, Defendants violated R.C. § 4112.01 e¢ seg. by discriminating against Brown based on his
” disabling condition,
169; As a direct and proximate result of Defendants’ conduct, Brown suffered and will continue

to suffer damages, including economic, emotional distress and physical sickness damages.

COUNT Ul: FAILURE TO ACCOMMODATE IN VIOLATION OF R.C. § 4112. 01 ef seg.
tk (Against All Defendants)

170. Brown restates each and every prior paragraph of this Complaint as if it were fully restated
« hesein

171. Brown informed Defendants of his disabling condition.

172. Brown made the Accommodation Requests to Defendants

173. Brown’s requested accommodations were reasonable.

174. There was an accommodation available that would have been effective and would have not

posed an undue hardship to Defendants.

175. Defendants failed to. engage in the interactive process of determining whether Brown
ed .
; needed an accommodation.

176, Defendant failed to provide an accommodation.

177. Defendants violated R.C. § 4112.01 ef seq by failing to provide Brown a reasonable

vr . accommodation.

178. As a direct and proximate result of Defendants’ conduct, Brown suffered and will continue

, to suffer damages, including economic, emotional distress and physical sickness damages.

Electronically File gig 09 igaiedtabaleielaealidiaklagn 2" Niels mamma
The Employee's Attorney.™

 
Case: 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 21 of 25. PagelD #: 29

4 8d

* déuNT Il: RACE DISCRIMINATION IN VIOLATION OF R.C. § 4112. 01 et seq.
mB dan, (Against All Defendants)

179. Brown restates each and every prior paragraph of this Complaint as if it were fully
restated herein.
180. Throughout his employment, Brown was fully competent to perform his essential job
duties.
181. Defendants treated Brown differently than other similarly situated employees based on
° his race : ng
182. Defendants violated R.C. § 4112.0let seg.by discriminating against Brown due to his race.
ie, 183. PA o or r about October 28, 2019, Industrial First terminated Brown without just cause.
184, At all times material herein, similarly situated non-African-American employees were not
~ terminated without just cause.
185. Defendants terminated Brown based on his race.
186. Defendants violated RC. § 4112.01 e¢ seg. when they terminated Brown based on his race.
187. As a direct and proximate result of Defendants’ conduct, Brown has suffered and will
8 continue to suffer damages, including economic, emotional distress and physical sickness
| damages.

Fie:

the @@QUNT IV: UNLAWFUL RETALIATION IN VIOLATION OF R.C. § 4112.02(1
—_ (Against All Defendants)

188. Brown restates each and every prior paragraph of this Complaint as if it were fully restated

    

~ herein.

189. As a result of the Defendants’ discriminatory conduct described above, Brown complained
” about the racial discrimination he was experiencing.

190. Subsequent to Brown’s reporting of racial discrimination to Defendants, . Defendants

terminated Brown’s employment.

Electronically Filedyii/0° 2iiiiiiliaiaaieihieilag 751°" Wnietitilinhlalilimer mam
The Employee's Attorney.™

 
Case: 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 22 of 25. PagelD #: 30

191. Defendants’ actions were retaliatory in nature based on Brown’s opposition to the unlawful i
| o discriminatory conduct
193: Pursuant to R.C. § 4112.02(D, it is an unlawful discriminatory practice “to discriminate ih

| any manner against any other person because that person has opposed any unlawful
: discriminatory practice defined in this section...”
193. As a direct and proximate result of Defendants’ termination of Brown, he suffered and will
~ continue to suffer damages, including economic, emotional distress and physical sickness
damages.

DE
t COUNT V: UNLAWFUL INTERFERENCE WITH FMLA RIGHTS

See eng (Only Against Defendant Industrial First)

The Pye t

 

194, Brown restates each and every prior paragraph of this Complaint as if it were fully
/, restated herein.
_ 195. Pursuant to 29 U.S.C. § 2601 ef seg., covered employers are required to provide employees
_ job-protected unpaid leave for qualified medical and family situations.
196. Industrial First is a covered employer under the FMLA.
197. During his employment, Brown qualified for FMLA leave.
198. Defendants failed to properly advise Brown of his rights under the FMLA.

Elect warty

the 199; ‘Defendants unlawfully interfered with Brown’s exercise of his rights under the FMLA i

¥ .

 

violation of Section 105 of the FMLA and section 825.220 of the FMLA regulations.
200. As a direct and proximate result of Defendants’ conduct, Brown is entitled to all damages
provided for in 29 U.S.C. § 2617, including liquidated damages, costs and reasonable

attomeys’ fees.

Electronigaly led ° illliiaiidlaar 3°" jiniiiidialdi ies.
The Employee’ 8 Attorney.™

 
Case: 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 23 of 25. PagelD #: 31

DEMAND FOR RELIEF

_ WHEREFORE, Brown demands from Defendants the following: Li. , a

: :
Age!
nen

(a) Issue an order requiring Defendants to restore Brown to one of the positions to which he was
, entitled by virtue his application and qualifications, and expunge his personnel file of all
negative documentation;
(b) An award against each Defendant of compensatory and monetary damages to compensate
Brown for physical injury, physical sickness, lost wages, emotional distress, and other
consequential damages, in an amount in excess of $25,000 per claim to be proven at trial;

(c) An award of punitive damages against each Defendant in an amount in excess of $25,000,

Fl .
aK
The

ike ; . oO
(d)"Ain* award of reasonable attorneys’ fees and non-taxable costs for Brown’s claims ae
‘allowable under law;

(e): Ain award of the taxable costs of this action; and

(f) An award of such other relief as this Court may deem necessary and proper.

Respectfully submitted,

Deul——

Brian D. Spitz (0068816)
ai, + Daniel S. Dubow (0095530)
tees THE SPITZ LAW FirM, LLC
25200 Chagrin Boulevard, Suite 200
Beachwood, OH 44122
Phone: (216) 291-4744
4: sae Fax: (216) 291-5744
, Email: brian.spitz@spitzlawfirm.com
daniel.dubow@spitzlawfirm.com

 

 

Attorneys For Plaintiff

Electronically File dgjge/09/ ii iiad ied llalenlalenitiiaidiatliniaeatay iC 79 ti01 (inimitable wre
The Emplayee’s Attorney.™ wth

 
Case: 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 24 of 25. PagelD #: 32

JURY DEMAND

Plaintiff Devan Brown demands a trial by jury by the maximum number of jurors permitted..

Deal —

Brian D. Spitz (0068816)
Daniel S. Dubow (0095530)
THE Spitz LAW Firm, LLC

 

Electronically File yi/0° i—iaiditaehl lidar" patina lim mmmaemmeaan

The Employee's Attorney.™

 

BSR

Payee en : . Qe oa.
sve Case: 1:21-cv-00092-DAP Doc #: 1-3 Filed: 01/13/21 25 of 25. PagelD #: 33

&.

NAILAH K. BYRD
1200 Ontario
Cleveland, OH 44113

Case# CV20940138

 

 

 

RETURN RECEIPT REQUESTED ELECTRONICALLY

AA

9314 8001 1300 3543 5467 61

INDUSTRIAL FIRST INC.

C/O BRUCE L WATERHOUSE, JR
25 W PROSPECT AVE STE 1400
CLEVELAND OH 44115-1048
